DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (US Pub. No. 2015/0123991 A1) in view of Oddou et al. (US Pub. No. 2013/0329971 A1) in view of Mau (US Pub. No. 2015/0113634 A1) in view of Lemelson (US Pat. No. 7,602,947 B1) and in further view of Frashure (US Pub. No. 2014/0146152 A1).
Regarding claim 1, Yarosh discloses, the input image including a mirror region reflected by a mirror, (See Yarosh ¶33, “The system uses the front-facing camera in the wearable display device to scan for and detect the presence of a mirror or image reflecting surface in the user's surrounding environment. … All objects that are reflected as images from the mirror shift positions in a way that differs from how objects in non-mirrored or non-image reflecting surfaces appear to a camera.”)
a mirror image processing circuitry configured to detect the mirror region from the input image (See Yarosh ¶34, “The system includes an image capturing device with optical systems that will continuously capture images in the surrounding environment while simultaneously running system check(s) to detect for the gradient color and surface brightness of mirrors or image reflecting surfaces (with the exception of colored or antique mirrors) that generally match a standard gradient color and surface brightness of the mirror.  The processor will determine whether the captured video image matches the template stored in the memory of the device for gradient color and surface brightness of mirrors or image reflecting surfaces.”)
and to subject a detected mirror region to lateral inversion processing to produce a processed image; (See Yarosh ¶50, “the image may also be flipped to correct for the 
Yarosh discloses obtaining a mirror image of a face from video conferencing but he fails to disclose additionally perming face detection and authentication.
However Oddou discloses, a face authentication device, which is configured to perform face authentication based on an input image picked up by an image pickup device, the face authentication device comprising: a database with which, for each face of a person to be authenticated, only one real front image is to be registered as a reference face image; (See Oddou ¶34, “People that want to be recognized by the computer system are enrolled by means of a snapshot of their face taken by a camera.  For instance a mug shot is captured and the related biometric data are stored in a database within the user's profile together with the identity of the person.”)
a face detection processing circuitry configured to detect a face image from the processed image to generate a detected face image; (See Oddou ¶36, “The image is processed to isolate faces and then, once a face is localized, a marking are (i.e. a rectangle) containing the face is cropped and its position is memorized in a register that identify the marking areas related to the faces of these persons.”)
and a face authentication processing circuitry configured to compare the detected face image with the reference face image, to thereby perform face authentication. (See Oddou ¶37, “The matching step compares the biometric data of the faces with corresponding data recorded in the database.  Once the biometric data of a face recorded in the database is detected as being sufficiently close to the biometric data of the detected face, the identity of the person is provided.” Further see ¶3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the face authentication as suggested by Oddou to Yarosh’s reversed facial image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order that people that are video conferencing with each other can be authenticated for secure communication, and to safely identify the names of the people whom they are interacting with.
Yarosh and Oddou disclose enrolling a single mugshot of a person in the database but they do not explicitly exclude more than one image.
However Mau discloses, a database with which, for each face of a person to be authenticated, only one real front image is to be registered as a reference face image (See Mau ¶74, “A biometric identifier, such as a face image, is stored on the data memory 110 for each person of the cohort.  As a result, the cohort, as stored on data memory 110, comprises multiple biometric identifiers.  In one example, the cohort comprises no duplicates, that is it comprises only one face image per unique person.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the single sample per person as suggested by Mau to Yarosh and Oddou’s facial authentication using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because many real time system only have a single image available for people that are 
Yarosh, Oddou, and Mau disclose the above limitations, but they fail to disclose the following limitations. 
However Lemelson discloses, wherein the image pick up device is positioned at a higher location than both the mirror and the person to be authenticated, and wherein the image pick up device is focused in a downward direction to pick up the input image including the mirror region reflected by the mirror. (See Lemelson 8:15-18, “FIGS. 2 through 4 show particularly preferred embodiments of the system, which also illustrate some of the details of the generalized system discussed above.  Camera 12 is shown supported within taillight housing 10.”
8:34-39, “Path 14 shows the scanning field of fixed-angle camera 12 from the "third taillight" assembly, passing through the rear-view mirror 16, which is mounted on front windshield 17 or suspended from cross-beam 35 or the front end of roof 13.  Thus, camera 12 has a reflected view 18 of the face of person 20 in seat 21.”
9:1-4, “Such scanning area of the face is desirable to permit the facial-recognition procedure to ignore the scanning of foreheads, and to ensure the scanning of mouth and chin structures.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the high and downward facing camera that is used for facial recognition as suggested by Lemelson to Yarosh, Oddou, and Mau’s facial recognition of a user using known engineering techniques, with a reasonable 
Yarosh, Oddou, Mau, and Lemelson disclose the above limitations but they fail to disclose the following limitation.
However Frashure discloses, wherein the mirror is located closer to the image pickup device than the person to be authenticated. (See Frashure figure 2 and ¶19, “Coupled to the camera is a mirror assembly 20 that is positioned within the field of view 18 of the camera and faces the driver, such that the field of view 22 of the mirror assembly reflects an image of the driver back into the camera.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the camera coupled to a mirror in order to view the face of a driver in the mirror as suggested by Frashure to Yarosh, Oddou, Mau and Lemelson’s authentication of a driver using their face rearview mirror reflected face. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Frashure in ¶26 is because  “At 64, mirror assembly is mounted or deployed on the camera or other structure in the vehicle in such a position as to reflect the driver image into the camera so that the driver's image appears in the captured video in the inactive portion of the field of view of the camera.”

Regarding claim 2, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication device according to claim 1, wherein the mirror image processing circuitry includes a mirror region decision circuitry configured to decide the mirror region 

Regarding claim 3, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication device according to claim 2, wherein the mirror has a mirror frame mounted thereto in advance, (See Yarosh ¶37, “The system may also scan to detect reflection of the actual mirror detection device or the housing in which it resides if programmed to detect such images as a first sub-step of actual mirror detection.”)
and wherein the mirror region decision circuitry includes: a storage configured to store a feature of the mirror frame as a stored feature; (See Yarosh ¶37, “The device may be pre-programmed to detect the reflection of such image(s) from a mirror or image reflecting surface (which are stored in a memory device prior to the video chat session or prior to the mirror detection step (3)).”)
and a mirror frame detection circuitry configured to detect the mirror region from the input image based on the stored feature.  (See Yarosh ¶37, “A step of comparing currently captured images to images stored in the memory device is performed by the mirror detection device and, once a match is detected, the mirror detection device generates a control signal that indicates that a mirror or similar image reflecting surface has been detected.”)

Regarding claim 5, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication device according to claim 1, wherein the mirror image processing circuitry further includes a distortion correction circuitry configured to correct distortion of 

Regarding claim 6, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, a face authentication method for performing face authentication based on an input image including a mirror region reflected by a mirror, the face authentication method comprising: registering, for each face of a person to be authenticated, only one real front image with a database as a reference face image; subjecting the mirror region of the input image to lateral inversion processing to produce a processed image; detecting a face region from the processed image to generate a detected face comparing the detected face image with the reference face image, to thereby perform face authentication, wherein an image pick up device is positioned at a higher location than both the mirror and the person to be authenticated, and wherein the image pick up device is focused in a downward direction to pick up the input image including the mirror region reflected by the mirror. (See the rejection of claim 1 as it is equally applicable for claim 6 as well.) 

Regarding claim 7, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication method according to claim 6, wherein the subjecting the mirror region of the input image to lateral inversion processing includes deciding the mirror region from the input image. (See the rejection of claim 2 as it is equally applicable for claim 7 as well.)  

Regarding claim 8, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication method according to claim 6, wherein the subjecting the mirror region of the input image to lateral inversion processing further includes correcting distortion of the mirror region. (See the rejection of claim 5 as it is equally applicable for claim 8 as well.)  

Regarding claim 9, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, a non-transitory computer readable recording medium storing a face authentication program for causing a computer to execute face authentication based on an input image including a mirror region reflected by a mirror, the face authentication program causing the computer to execute: (See Oddou ¶39, “The claimed solution is executed thanks to a device comprising a memory, in which the program containing the above method is stored.”)
a registration procedure of registering, for each face of a person to be authenticated, only one real front image with a database as a reference face image; a mirror image processing procedure of subjecting the mirror region of the input image to lateral inversion processing to produce a processed image; a face detection processing procedure of detecting a face region from the processed image to generate a detected face image; and a face authentication processing procedure of comparing the detected face image with the reference face image, to thereby perform face authentication, wherein an image pick up device is positioned at a higher location than both the mirror and the person to be authenticated, and wherein the image pick up device is focused in 

Regarding claim 10, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the non-transitory computer readable recording medium according to claim 9, wherein the mirror image processing procedure includes a mirror region decision procedure of causing the computer to decide the mirror region from the input image.  (See the rejection of claim 2 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication device according to claim 1, wherein image pick up device is positioned in the vicinity of a ceiling. (See Lemelson 8:17-28, “Camera 12 is shown supported within taillight housing 10, which also contains the "third taillight," which directs its light through the rear window of the car. …Manufacturers have mounted such "third taillights" at a number of locations.  Frequently, the assembly is mounted just inside rear window 43, either near the top center of the window (usually suspended from roof 13).”)

Regarding claim 12, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication method according to claim 6, wherein image pick up device is 

Regarding claim 13, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the non-transitory computer readable recording medium according to claim 9, wherein image pick up device is positioned in the vicinity of a ceiling. (See the rejection of claim 11 as it is equally applicable for claim 12 as well.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yarosh et al. (US Pub. No. 2015/0123991 A1) in view of Oddou et al. (US Pub. No. 2013/0329971 A1)  in view of Mau (US Pub. No. 2015/0113634 A1) in view of Lemelson (US Pat. No. 7,602,947 B1) in view of Frashure (US Pub. No. 2014/0146152 A1)and in further view of Njolstad et al. (US Pub. No. 2013/0147711 A1).
Regarding claim 4, Yarosh, Oddou, Mau, Lemelson, and Frashure disclose, the face authentication device according to claim 2, but they fail to disclose the limitations of this claim.
However Njolstad discloses, wherein the mirror has attached thereto a cut film configured to avoid reflecting a specific wavelength, (See Njolstad ¶45, “In some preferred embodiments, the mirror arrangement(s) can be covered by a layer of plastic and/or special coating which selectively stops or pass light within given wavelength ranges.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detecting a mirror portion based on infrared image regions as suggested by Njolstad to Yarosh, Oddou, Mau, Lemelson, and Frashure’s detection of a mirror image region using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect the mirror region in low visible light conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662